CHRIS DANIEL
 ISl                            HARRIS COUNTY DISTRICT CLERK




April 29, 2015                                                                 FILED IN
                                                                        14th COURT OF APPEALS
                                                                            HOUSTON, TEXAS
RANDALL J. AYERS                                                        5/1/2015 10:45:40 AM
ATTORNEY OF RECORD                                                      CHRISTOPHER A. PRINE
P.O. BOX 1569                                                                    Clerk
HOUSTON, TX 77251-1569

Defendant’s Name: SANDRA F. BERRY

Cause No: 1462610

Court:   185™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 4/24/15
Sentence Imposed Date: 4/24/15
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: RANDALL J. AYERS



S/5


Criminal Post Trial Deputy

CC: Devon Anderson
      District Attorney
      Appellate Division
      Harris County, Texas

      CARRIE LOGAN (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                   1201 Franklin P.O. Box 4651 Houston, Texas 77210-4651
                                                                   (ÿ2MIO
                                                    Cause No.

                                                   THE STATE OF TEXAS
                                                           V.
                                                                                                                                   m
                                                           , A/K/A/
                                                    /

                       /#>?          District Court / County Criminal Court at Law No.

                                                       Harris County, Texas


                                                       NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On              2APR       4 2015   (date), the defendant in the above numbered and styled cause gives
NOTICE OF APPEAL of his conviction.

The undersigned attorney (check appropriate box):
    JO    MOVES to withdraw. /          '-f /
                                       9 *7
          ADVISES the court that he will CONTINUE to represent tl                   faant on.appeal.

         APR    7 A
                       m                                             Ttoi        iigpqture)


Defendant,(Printed imme)                                          /AKOrHey (Printed name)

                                                ED                 State Bar Numberÿ
                                  Chris Daniel
                                  District Clerk
                                                                                                    /
                                 APR 2 2015                        Address
                       Time:.      Harris County, !«*                                                            ORDER


         On            APR 7 4 PDll      the Court conducted a hearing and FINDS that defendant / appellant

              IS NOT indigent at this time.
               IS indigent for the purpose of
                        employing counsel
                        paying for a clerk’s and court reporter’s record.
                      tlÿmploying counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
                       motion to withdraw ifrÿ38ftNTEiÿM)ENIED.
           Defendant / appellant’s motion (to be founJindigent) is DENIED.
    a Defendant’s / appellant’s motion is GRANTED and
                                                                        (attorney’s name & bar card number)
                   is APPOINTED to represent defendant / appellant on appeal.
               flKThe COURT REPORTER                           to prepare and file the reporter’s record without charge to
                                                  ORDERED
BAIL IS:                                                               0
                                                                   <
           SET at $
           TO CONTINUE as presently set.
           DENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:               APR 2 4 7ni«?
                                                                       ch
                                                                  IUDQE PRESIDING, X
                                                                   ["ÿÿDISTRICT COURT7
                                                                  COUNTY CRIMINAL COURT AT
                                                                  HARRIS COUNTY, TEXAS
                                                                                                     fSa

C:\Users\christina.czepinski\Desktop\TRIAL INFO\APPEAL SOPS & INFO\NOTICE OF APPEAL (2 pages-wout Affirmation).doc   Page 2 of 2
                                                              1/09/08
                                                   Cause No.       W             IQ

THE STATE        OF   TEXAS                                                   IN THE                         COURT

v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.
tSfyUPgA "5>&£-ey|)efendant                                                   HARRIS COUNTY, TEXAS


           TRIAL COURT’S CERTIFICATION                           OF    DEFENDANT'S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
     Ej      is not a plea-bargain case, and the defendant has the right of appeal, [or]
     |~1     is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal, [or]
     |~1     is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right of appeal, [or]
             is a plea-bargain case, and the defendant has NO right of appeal, [or]
     I I     the defendant has waived the right of appeal.


           fcvx                                                                        APR i A ana
                                                                          Date Signed
Judge
                           \
I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro repetition for discretionary review.



                                                                            :fendant's Counsel

Mailing Address:
                            DlK?c?K                                       State Bar of Texas ID number:
            Time:
                           APR 2 4 2015
Telephone number           gagg cm.„.y                                    Mailing Address:

Fax number (if any):            L,gputy                                   Telephone number:
                                                                          Fax number (if any):
* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).

                                                                                                                        9/1/2011
                                                                 CLERK
                /
                                   PAUPER’S OATH ON                  APPEÿLÿ
CAUSE NO.:                      _                             OFFENSE:
THE STATE OF TEXAS                                                          DISTRICT COURT
VS.                                                           OF                                5JW: ozsooaÿ 1
Sfinobt          (Berr-t/                                            [S COUNTY, TEXAS
                       7
TO THE HONORABLE JUDGE OF SAID COURT?
       NOW COMES                                                   defendant in the above styled and numbered
cause, and states under oath that he is without fundÿ property or income. The defendant respectfully petitions
the court to: (check all that apply)
                Appoint appellate counsel to represent him.
                Asks the court to order that a free,record be provided to him.

                                               DEFENDANT                                            V

SUBSCRIBED AND SWORN to before me, this_oN_day of                                      A.D.. 20         (S

            *JSS?kn l i 206
                                               _DISTRICT
                                               DpgJTY DISTRICT CLERK
                                                               COURT
                                               HARRIS COUNTY, TEXAS


                       OePu'ÿ
                                                    ORDER
On       Al5?ns                     the court conducted a hearing and found that the defendant is indigent.

fa       The court orders that     £MJoA.Lt-T M&U                       is appointed to represent
         defendant/appellant on appeal.
JgT      The court reporter is ordered to prepare and file the reporter’s record without charge to the
         defendant/appellant.
It is furtherordered that the clerk of Ibis court mail a copy of the order to the court reporter:
_                                        by certified mail return receipt requested.


                                               Wmf»OURT
                                               HARRIS TEXAS
                                                        COUNTY,

                                                AFFIRMATION
     T                           A jejZl             , Attorney at Law, swear or affirm that I will be solely
     responsible for writing a brief and representing the appellant on appeal. If I am not able to preform my
     duties as appellate counsel, I will notify the court immediately so that the court may take the
     appropriate action as deemed necessary.
                                                                         014ÿ5*? S3
      ATTORNEY (SIGNATURE)3                                                    NUMBER
                                                                                                T72Sl-t5&
      ADDRESS                                                        CTTY                STATE               ZIP


      PHONE                                                          FAX NUMBER

         f TAV6ei MTJJ ® tmmMir'
      EMAIL ADDRESS                                                   APR 2 7 2fiio
                                                                                         .s.;           : :A
   SWORN TO AND SUBSCRIBED BEFORE ME ON
                                     1
                                              DEPUTY DISTRICT CLERK (SIGNATURE)
                                                                                                             'T
                                            jblSlBltr CLERK
                     APPEAL CARD/
                                        ,w
Court
 %S>              w- The State of Texas
                                                 Cause No.
                                                 NHUSUO

                             Vs
            6Atopi£A                    ?.    'fe-gjrriÿ
                                         ZUft _
Date Notice
Of Appeal:                  APR 2 4
Presentation:                            Vol.         P&.
Judgment:                                VoL          Pg,

Judge Presiding              S»A         'ÿuroÿ0
Court Reporter
Court Reporter          _
                        _
                          OA QJL\        fc L- O 6-A      - De      AYS VS

Attorney
on Appeal                         o\

          Appointed               Y*     Hired

Offense             \y\Orÿt-(l
Jury Trial:                       Yes            No

Punishment
Assessed     _                                TP C.
Companion Cases
(If Known)  \mo9k|                       —.
                                          /
Amount of
Appeal Bond                         -O'
Appellant
Conflned:                         Yes    ft     No

Date Submitted
To Appeal Section

Deputy Clerk


Notice of Appeal Card Rev. 9/84